MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as                          Apr 08 2015, 9:59 am
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Craig Persinger                                           Gregory F. Zoeller
      Marion, Indiana                                           Attorney General of Indiana
                                                                Jonathan R. Sichtermann
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Samuel Trahan IV,                                         April 8, 2015

      Appellant-Defendant,                                      Court of Appeals Case No.
                                                                27A02-1409-CR-629
              v.                                                Appeal from the Grant Superior
                                                                Court
      State of Indiana,                                         The Honorable Dana J. Kenworthy,
                                                                Judge
      Appellee-Plaintiff.
                                                                Case No. 27D02-1403-CM-44




      Vaidik, Chief Judge.



                                            Case Summary
[1]   Despite a no-contact order, Samuel Trahan IV contacted the victim of his

      crimes numerous times while he was in jail awaiting trial. He pled guilty to


      Court of Appeals of Indiana | Memorandum Decision 27A02-1409-CR-629] | April 8, 2015         Page 1 of 6
      Class A misdemeanor invasion of privacy, and the trial court sentenced him to

      nine months executed in the Indiana Department of Correction. On appeal, he

      argues that his sentence is inappropriate. We find that the escalating severity of

      Trahan’s crimes and the fact that lesser punishments have not deterred Trahan

      justifies his nine-month sentence. We therefore affirm.



                            Facts and Procedural History
[2]   In 2013 Trahan was charged with Class C felony battery resulting in bodily

      injury to a pregnant woman, Class D felony strangulation, Class D felony

      residential entry, and Class A misdemeanor criminal trespass in Case No.

      27D02-1312-FC-92 (“Case No. 92”). PSI p. 5. At the initial hearing, the trial

      court issued a no-contact order that prohibited Trahan from contacting the

      victim of his crimes, his pregnant girlfriend Cindy Vanessa Medina. Tr. p. 23.


[3]   In January 2014, while incarcerated at the Grant County Security Complex

      awaiting trial in Case No. 92, Trahan contacted Cindy approximately ten times

      using his sister, Asia Boff, as an intermediary. That is, Trahan called Asia, who

      then called Cindy using three-way calling. Some of the phone calls were about

      Trahan and Cindy’s newborn son; however, in other phone calls Trahan asked

      Cindy to contact his lawyer in order to help him with his charges in Case No.

      92.


[4]   The State charged Trahan with Class A misdemeanor invasion of privacy for

      violating the no-contact order. Trahan pled guilty as charged without the


      Court of Appeals of Indiana | Memorandum Decision 27A02-1409-CR-629] | April 8, 2015   Page 2 of 6
benefit of a plea agreement, and the trial court accepted Trahan’s plea. Both

Trahan and Cindy testified at the sentencing hearing. Cindy testified that she

no longer wanted the no-contact order in place and that Trahan did not

threaten or harass her during the calls. Trahan admitted violating the no-

contact order but claimed that the majority of the calls were about his newborn

son. He acknowledged that he asked Cindy to contact his attorney. Id. at 20.

The court found three aggravators: (1) Trahan has a substantial criminal

history, which the court described as “a strong aggravator”; (2) Trahan enlisted

his sister, Asia, to violate the no-contact order, which subjected her to criminal

charges and demonstrated his “selfish nature”; and (3) Trahan’s “character and

attitude indicate that [he] is not likely to follow orders of the Court, or rules of

probation.” Appellant’s App. p. 40. The court found one mitigator:

           In the PSI, the probation officer has found that [Trahan] is likely to
           respond to short term incarceration or probation. However, based
           upon [Trahan’s] pattern of behavior, character and attitudes, the Court
           finds this is a weak mitigating factor.
Id. Concluding that the aggravators outweighed the mitigators, the court

sentenced Trahan to nine months executed in the DOC, to be served

consecutive to his sentence in Case No. 92.1 The court gave Trahan credit for

135 “actual” days he was incarcerated. Id. at 41.




1
    The trial court would have sentenced Trahan to a greater sentence in this case:

           The State’s asking for nine months executed. Frankly, I would’ve given you more. I am
           giving you the benefit of pleading guilty to this case and taking responsibility and for that

Court of Appeals of Indiana | Memorandum Decision 27A02-1409-CR-629] | April 8, 2015                       Page 3 of 6
[5]   Trahan now appeals his sentence.



                                  Discussion and Decision
[6]   Trahan contends that his nine-month sentence is inappropriate and asks us to

      reduce it to ninety days. See Appellant’s Br. p. 6.


[7]   Our appellate rules authorize revision of a sentence “if, after due consideration

      of the trial court’s decision, the Court finds that the sentence is inappropriate in

      light of the nature of the offense and the character of the offender.” Ind.

      Appellate Rule 7(B). “[A] defendant must persuade the appellate court that his

      or her sentence has met this inappropriateness standard of review.” Childress v.

      State, 848 N.E.2d 1073, 1080 (Ind. 2006).


[8]   The principal role of Rule 7(B) review “should be to attempt to leaven the

      outliers, and identify some guiding principles for trial courts and those charged

      with improvement of the sentencing statutes, but not to achieve a perceived

      ‘correct’ result in each case.” Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind.

      2008). Whether a sentence is inappropriate ultimately turns on the culpability

      of the defendant, the severity of the crime, the damage done to others, and a

      myriad of other factors that come to light in a given case. Id. at 1224.




               reason, I will accept the State’s recommendation and sentence you to nine months
               executed . . . .
       Tr. p. 30.

      Court of Appeals of Indiana | Memorandum Decision 27A02-1409-CR-629] | April 8, 2015        Page 4 of 6
[9]    Indiana Code section 35-50-3-2 provides that “[a] person who commits a Class

       A misdemeanor shall be imprisoned for a fixed term of not more than one (1)

       year[.]” Here, the trial court sentenced Trahan to nine months.


[10]   Trahan contends the nature of the offense is “minor” because his violation of

       the no-contact order was “technical, given that the victim did not indicate that

       she felt threatened or that her privacy was compromised in a meaningful

       sense.” Appellant’s Br. p. 5. Although this case may not involve an egregious

       violation of a no-contact order, Trahan, while in jail awaiting trial on charges

       for harming his pregnant girlfriend, used his sister as an intermediary to contact

       Cindy approximately ten times. In some of the calls, Trahan asked Cindy to

       contact his lawyer in order to help him with his charges in Case No. 92.


[11]   Trahan concedes that his character, as reflected by his criminal history,

       “indicates some difficulty in abiding by the law.” Id. Trahan was twenty-four

       years old when he was sentenced in this case. His PSI reflects the following

       convictions: misdemeanor minor consumption of alcohol (2011), misdemeanor

       possession of marijuana (2011), and misdemeanor possession of marijuana

       (2012). In addition, in Case No. 92, Trahan pled guilty to Class C felony

       battery resulting in bodily injury to a pregnant woman, Class D felony

       strangulation, and Class A misdemeanor criminal trespass, and the trial court

       sentenced him to an aggregate term of four years, with two years suspended to

       probation. Finally, Trahan was on probation when he violated the no-contact

       order in this case. See Tr. p. 5. The escalating severity of Trahan’s crimes and

       the fact that lesser punishments have not deterred Trahan justifies his nine-

       Court of Appeals of Indiana | Memorandum Decision 27A02-1409-CR-629] | April 8, 2015   Page 5 of 6
       month sentence for violating the no-contact order by contacting the victim of

       his crimes while in jail awaiting trial. We therefore affirm Trahan’s sentence.


[12]   Affirmed.


       Kirsch, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 27A02-1409-CR-629] | April 8, 2015   Page 6 of 6